Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to pending claims, filed on 11/27/2018.
2.    Claims 1-7 are pending.
Information Disclosure Statements (IDSs)
3.	Applicant filed three IDSs (on 11/27/2018, 08/16/2019, and 21/21/2021); they are considered.
Foreign Priority
4.	Applicant claims a Japanese priority of 11/29/2017 (JAPAN 2017-229332); it is considered.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

5.	Independent claim 1 is rejected under 35 U.S.C. 102(a)(2) as being taught by Tamaizumi et al., (US Pub. 20140081524 A1).
Tamaizumi et al., teach a physical structure of an electric power steering, comprising features:
a steering mechanism including a steering operating element, and a steering shaft, a pinion shaft, and a rack shaft that mechanically connect the steering operating element and a steered wheel (see Tamaizumi et al., a steering mechanism in Fig. 1, a steering shaft in para. [0020], a pinion shaft in para. [0013], and a rack shaft in para. [0012]);
a turning angle sensor adapted to detect an actual turning angle of the steered wheel (see Tamaizumi et al., para. [0005], and [0007]);
a torque sensor adapted to detect an actual steering torque generated in the steering shaft (see Tamaizumi et al., para. [0007]);
an assist motor adapted to add an assist torque with respect to the steering mechanism (see Tamaizumi et al., para. [0010]);
 and
a command current setting unit adapted to determine a target turning angle of the steered wheel (see Tamaizumi et al., claim 1) based on the actual turning angle and the actual steering torque, and to set a command current to the assist motor (see Tamaizumi et al., para. [0028], 
Claim Objections 
6.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Claim 1 is rejected; claims 2-7 are objected.  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662